Case 3:18-cv-00829-JAG Document 43 Filed 10/18/19 Page 1 of 1 PageID# 336



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                             RICHMOND DIVISION

                                                      )
 PROGRESSIVE NORTHERN INSURANCE                       )
 COMPANY                                              )
                                                      )
            Plaintiff,                                )
                                                      ) Civil Action No. 3:18-cv-00829-JAG
 v.                                                   )
                                                      )
 G & L TRUCKING, LLC, et al.                          )
                                                      )
            Defendants.                               )
                                                      )

                             STIPULATION OF DISMISSAL

        Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff

 Progressive Northern Insurance Company and Defendant Steve Elliott, by and through

 their respective counsel, hereby stipulate and agree that this entire action shall be

 dismissed without prejudice as to all parties (including those that have not appeared in this

 action), with each party bearing its own costs and attorney’s fees. The other Defendants

 named in this action, G & L Trucking, LLC, Shawn Gershaw, and Daimon Meredith, have

 not appeared in this action and are not required to join in this stipulation pursuant to Rule

 41(a)(1)(A)(ii).


 DATED:         October 18, 2018

        /s/ Lindsay L. Rollins                          __/s/ John Janney Rasmussen____________
 John B. Mumford, Jr. (VSB No.: 38764)                  John Janney Rasmussen (VSB No.: 45787)
 Lindsay L. Rollins (VSB No.: 86362)                    Insurance Recovery Law Group, PLC
 Hancock, Daniel & Johnson, P.C.                        P.O. Box 38518
 4701 Cox Road, Suite 400                               Richmond, Virginia 23231
 Glen Allen, Virginia 23060                             Telephone: (804) 308-1359
 jmumford@hancockdaniel.com                             jjr@insurance-recovery.com
 lrollins@hancockdaniel.com                             Counsel for Defendants Steve Elliott
 Telephone: (804) 967-9604
 Facsimile: (804) 967-9888
 Counsel for Progressive Northern Insurance
 Company
